        Case 1:18-cv-03807-JMS-MPB Document 10 Filed 12/13/18 Page 1 of 1 PageID #: 313
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                             __________  District of
                                                                  of Indiana
                                                                     __________


               INSPIRE COMMERCE, INC.                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-CV-3807-JMS-MPB
                    ENVISTA, LLC, et al                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ENVISTA, LLC                                                                                                 .


Date:          12/13/2018                                                               /Dean E. McConnell/
                                                                                         Attorney’s signature


                                                                                   Dean E. McConnell, 20254-49
                                                                                     Printed name and bar number
                                                                                    Indiano & McConnell LLC
                                                                                   9795 Crosspoint Bl., Ste 185
                                                                                      Indianapolis, IN 46256

                                                                                               Address

                                                                                        dean@im-iplaw.com
                                                                                            E-mail address

                                                                                          (317) 912-1331
                                                                                          Telephone number

                                                                                          (317) 927-8279
                                                                                             FAX number
